ITEMID: 001-105016
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: DEDIC v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Angelika Nußberger;Dean Spielmann;Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger
TEXT: The applicant, Petr Dědič, is a Czech national who was born in 1973 and lives in Týn nad Vltavou. He was represented before the Court by Ms K. Petrusová, a lawyer practising in Prague.
On 29 October 1999 the applicant, who was working as a car mechanic, was dismissed from his job with immediate effect for underperforming in his duties.
On 7 December 1999 he brought an action requesting the court to find the dismissal invalid and the work contract still in effect.
On 15 January 2001 the first hearing was held before the Prague District Court. As the parties failed to reach an agreement and requested a report concerning the service of the dismissal, the hearing was adjourned.
On 8 June 2001 the applicant asked the court to summon his father and grandfather as witnesses.
On 18 February 2002 he informed the court that he had changed his legal counsel.
On 15 April 2002 the judge of the District Court invited the applicant to indicate the whereabouts of the witnesses he had proposed to be heard. On 6 May 2002 the applicant provided the information.
On 25 June 2002 the České Budějovice District Court, whose assistance was requested because of its proximity to the witnesses, held a hearing and heard three witnesses.
On 18 October 2002 the applicant applied to supplement his action by claiming compensation for unpaid salary from November 1999 to May 2000.
On 26 November 2002 the applicant sent a letter to the president of the Prague District Court in which he complained that the court had not ordered a new hearing to conclude the proceedings.
On 12 December 2002 the vice-president of the Prague District Court apologised for the delays and explained that they were caused by, among other things, the workload of the judge, difficulties with obtaining the report from the post office, and the assistance of the České Budějovice District Court.
On 16 December 2002 the District Court rejected the applicant’s application to supplement his action.
On 6 January 2003 the applicant again complained to the presidents of the Prague District Court and the Prague Municipal Court about the length of the proceedings.
On 27 January 2003 the vice-president of the Municipal Court apologised to the applicant; however, he found his complaint justified only with regard to the period from January to July 2000.
On 27 March 2003 the District Court rendered a judgment in which it found the dismissal invalid as it had not been served in accordance with the Labour Code. The judgment was served on the applicant on 3 June 2003.
On 29 July 2003 a judge of the Municipal Court declined to rule on the defendant’s appeal as the District Court had not fully decided on the action.
On 3 October 2003 the applicant lodged a constitutional appeal complaining that the proceedings before the lower courts had been lengthy.
On 5 November 2003, following a hearing, the District Court supplemented the first judgment and determined that the work contract was still valid. The judgment was served on the applicant on 24 February 2004, following his complaint of 13 January 2004.
On 13 January 2004 the applicant supplemented his constitutional appeal.
On 11 March 2004 the Constitutional Court rejected the applicant’s constitutional appeal. It held that the proceedings had indeed been lengthy but at that stage it would be unreasonable and redundant to interfere.
On 23 April 2004 the Municipal Court, following a hearing, upheld the first judgment and changed the supplementary judgment by holding that in the light of the wrongful dismissal the further validity of the working contract was self-evident.
On 2 and 7 July 2004 both parties filed an appeal on points of law.
On 28 June 2005 the Supreme Court quashed the second part of the judgment, remitted this issue to the Municipal Court and dismissed the remainder of the appeals.
On 15 November 2005 the Municipal Court, following a hearing, upheld the supplementary judgment of the District Court. The judgment became final on 13 January 2006.
On 3 January 2007 the applicant claimed compensation under Law no. 82/1998 for non-pecuniary damage arising from the excessive length of the above proceedings, which he evaluated at 300,000 Czech korunas (CZK) (approx. 10,925 euros (EUR)).
On 12 February 2007 the applicant supplemented his initial claim by asking for compensation for pecuniary damage incurred as legal costs.
In a letter of 17 September 2007 the Ministry of Justice acknowledged, referring to the case-law of the Court, that the proceedings, which had lasted more than six years, had been unreasonably lengthy and had suffered from administrative malpractice within the meaning of section 13 of Law no. 82/1998. The Ministry concluded, however, that the acknowledgment of the delays represented sufficient satisfaction for non-pecuniary damage. As for pecuniary damage, the Ministry rejected the claim for lack of any causal link.
On 2 January 2008 the applicant brought a civil action for compensation in respect of pecuniary and non-pecuniary damage against the Ministry.
On 30 June 2008 the District Court dismissed the action finding that apart from during the period from January to July 2000 the courts had acted in reasonable time. The court further reasoned that labour disputes should be decided quickly owing to their consequences on the personal and social life of the claimants, but underlined that in the present case the invalidity of the dismissal had been pronounced already in May 2004. The overall length was only slightly beyond the appropriate length and thus the acknowledgement of the violation of the applicant’s right represented sufficient satisfaction.
On 27 January 2009 (served on 17 March) the Municipal Court upheld this judgment. It reiterated that, in the light of the actual complexity of the case, the length of the proceedings had been inappropriate but only to a small extent.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. the Czech Republic ((dec.), no. 40552/02, §§ 11- 24, 16 October 2007).
